Citation Nr: 0410280	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  95-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a service-
connected duodenal ulcer, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a heart condition as 
secondary to a service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to May 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York (New 
York RO), which denied the veteran's claim for an increased 
disability rating for his service-connected duodenal ulcer.  It 
also denied the veteran's claim for service connection for a heart 
disease.  The veteran perfected an appeal in July 1993.  During 
the pendency of his appeal, the veteran relocated to Florida, and, 
therefore, his appeal was certified by the Regional Office in St. 
Petersburg, Florida (St. Petersburg RO) in February 2004.


REMAND

In July 1993, the veteran completed and submitted a VA Form 9 on 
which he requested a Travel Board Hearing.  This request was 
reiterated on the VA Form 1-646 submitted by the veteran's 
representative in March 1997.  Significantly, the veteran's 
representative requested the hearing be scheduled as soon as 
possible given the veteran's advanced age and "serious medical 
condition."  The veteran's hearing request also was noted on the 
VA Form 8, submitted by the veteran's representative in January 
2004.  However, a hearing was never scheduled.  

The claims file contains an e-mail dated in February 2003 
indicating that in February 2003, the veteran's wife contacted the 
VA hospital to cancel the veteran's VA examination, which was 
scheduled in connection with his claims for entitlement to an 
increased disability evaluation for a duodenal ulcer and for 
service connection for a heart condition, claimed as secondary to 
his service-connected duodenal ulcer.  According to the e-mail, 
the veteran's wife told the hospital that her husband no longer 
wished to pursue his appeal and "only wanted a form to change his 
insurance beneficiary."  

In addition, the claims file contains a report of contact dated in 
January 2004 in which the St. Petersburg RO indicated that the 
veteran stated that he wished to withdraw his appeal.  He also 
stated that he was "too busy to write a statement" regarding his 
desire to withdraw his appeal.  The report of contact also 
indicated that the veteran orally withdrew his appeal at the VA 
hospital, where he refused to submit to a VA examination.  

Furthermore, the claims file contains a letter sent by the St. 
Petersburg RO to the veteran requesting that he reflect his 
intention to withdraw his appeal in writing.  There was no 
response to this letter.  

The Board notes that when entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good cause, 
fails to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. For purposes of this 
section, the terms examination and reexamination include periods 
of hospital observation when required by VA. 38 C.F.R. § 3.655(a) 
(2003).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655(b) (2003).

As the appellant cancelled his examination scheduled in February 
2003 and has not offered a "good reason" for his cancellation, the 
Board, under the provisions of 38 C.F.R. § 3.655, may deny his 
claim.  However, because the veteran was not afforded the hearing 
he requested over ten years ago, but has verbally indicated his 
intention to withdraw his appeal, the Board is reluctant to render 
a final decision without further development or clarification.  

Accordingly, to ensure due process, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on his 
part:

1.	The RO should contact the veteran and his representative and 
clarify whether the veteran wishes to pursue his appeal.  This 
clarification should be provided the RO in writing and associated 
with the claims file.

2.	Following the development requested in paragraph 1, if the RO 
ascertains the veteran wishes to proceed with his appeal, the RO 
must ascertain if he still wishes a personal hearing.  If he does, 
the RO should schedule it as soon as possible and notify the 
veteran of the new hearing date.  If the veteran no longer wishes 
to receive personal hearing, the RO should obtain a written waiver 
from either the veteran or his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In 




							(CONTINUED ON NEXT PAGE)


addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




